Title: John Adams to Abigail Adams, 25 October 1777
From: Adams, John
To: Adams, Abigail


     
      My best Friend
      York Town Octr. 25. 1777
     
     This Town is a small one, not larger than Plymouth.—There are in it, two German Churches, the one Lutheran, the other Calvinistical. The Congregations are pretty numerous, and their Attendance upon public Worship is decent. It is remarkable that the Germans, wherever they are found, are carefull to maintain the public Worship, which is more than can be said of the other Denominations of Christians, this Way. There is one Church here erected by the joint Contributions of Episcopalians and Presbyterians, but the Minister, who is a Missionary, is confined for Toryism, so that they have had for a long Time no publick Worship. . . . Congress have appointed two Chaplains, Mr. White and Mr. Duffield, the former of whom an Episcopalian is arrived and opens Congress with Prayers every Day. The latter is expected every Hour. Mr. Duche I am sorry to inform you has turned out an Apostate and a Traytor. Poor Man! I pitty his Weakness, and detest his Wickedness.
     As to News, We are yet in a painfull Suspense about Affairs at the Northward, but from Philadelphia, We have Accounts that are very pleasing. Commodore Hazelwood, with his Gallies, and Lt. Coll. Smith in the Garrison of Fort Mifflin, have behaved in a manner the most gallant and glorious. They have defended the River, and the Fort with a Firmness and Perseverance, which does Honour to human Nature.
     If the News from the Northward is true, Mr. Howe will scarcely venture upon Winter Quarters in Philadelphia.
     We are waiting, for News, from Rhode Island.
     I am wearied with the Life I lead, and long for the Joys of my Family. God grant I may enjoy it, in Peace. Peace is my dear Delight. War has no Charms for me.—If I live much longer in Banishment I shall scarcely know my own Children.
     Tell my little ones, that if they will be very good, Pappa will come home.
    